Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 1/21/21, has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanujan et al (US20170031821, “Ramanujan”).
As to claim 1,8, 15:
Ramanujan teaches a system (Fig. 1; 0041), associated method (abstract, 0002), and associated medium storing instructions (0212), comprising: 
a plurality of memory devices (near memory , 0056, 0068-0070, 0074; far memory; 0041, 0058-0066), wherein a first memory device of the plurality of memory devices includes a first media having a first media type (near memory as DRAM; 0056, 0068-0070, 0074), and a second memory device of the plurality of memory devices includes a second media having a second media type that is different than the first media type (far memory as PCM; 0041, 0062, 0065-0066); and 

receiving a first instruction specifying that first data is to remain on the first media having the first media type (write operation includes instruction to store data to near memory; 0090, 0149; near memory can operate as a cache for far memory; abstract, 0069, 0075, 0090, 0092); 
receiving a second instruction specifying that second data is to be moved from the first media having the first media type to the second media having the second media type based on one or more criteria (instruction to flush data from cache/near memory to MSC far memory based on data being dirty; 0190, 0201; upon condition to increase/decrease a region size, data from cache/near memory will be flushed/moved to PCM; 0201); and 
controlling the first and second data in the plurality of memory devices based on the first instruction and the second instruction (memory controller controls near and far memories using instructions; 0056, 0064, 0078, 0088-0094). 
As to claim 2, 9, 16:
Ramanujan teaches the one or more criteria comprises user defined criteria for one or more of a type of data to move from the first media to the second media, a period of time to maintain the second data on the first media before moving the second data to the second media, or how much data is currently in the first media or the second media (criteria to move/flush data from cache/near memory to MSC far memory based on data being old/dirty; 0190, 0201; and upon condition to increase/decrease a cache size; 0201). 
As to claim 3, 10, 17:

As to claim 4, 11, 18:
Ramanujan teaches the processing device is to perform further operations comprising: providing a user interface to present one or more options related to data management on the plurality of memory devices to a host system, wherein user interaction with the one or more options causes the first instruction and the second instruction to be sent to the processing device (user input/output devices provided, 0212; user can optionally configure allocation of near memory various modes, affecting how memory data are accessed/controlled; 0195; user can configure cache size allocation of near memory as cache for far memory, changing the cache size controls if the data in the cache is stored in the cache/near memory or moved/flushed to the far memory; 0201). 
As to claim 5, 12, 19:
Ramanujan teaches the one or more options are associated with the one or more criteria for keeping the first data on the first media and for moving the second data to the second media (user can configure cache size allocation of near memory as cache for far memory, changing the cache size controls if the data in the cache is stored in the cache/near memory or moved/flushed to the far memory; 0201). 
As to claim 6, 13:
Ramanujan teaches the first media having the first media type comprises a cross-point array of non-volatile memory (near memory as DRAM; 0056, 0061, 0068-0070, 0074). 
As to claim 7, 14:
Ramanujan teaches the second media having the second media type comprises negative-and (NAND) type flash memory (far memory comprise flash/PCM storage; 0041, 0062, 0065-0066). 
As to claim 20:
Ramanujan teaches the first media having the first media type comprises a cross-point array of non-volatile memory (near memory as DRAM; 0056, 0061, 0068-0070, 0074) and the second media having the second media type comprises negative-and (NAND) type flash memory (far memory comprise flash/PCM storage; 0041, 0062, 0065-0066). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138